DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on august 11/18/2021, wherein claims 1-17 and 19-21 have been filed with this application. Hence claims 1-17 and 19-21 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 and  11/18/2021 were filed after the mailing date of the Non-Final on 11/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Double Patenting
The applicant has filed Terminal Disclaimer (TD), hence the nonstatutory double patenting rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 18-21 have been fully considered but are not persuasive. The reasons are set forth below: 
Applicant’s arguments and Examiner’s response:


(i) Examiner’s response 1: The examiner respectfully disagrees. The examiner interpret each claim limitations under the broadest reasonable interpretation (BRI). In response to the argument the examiner’s rejection is based on the recited claim interpretation. And the applicant did not provide any definition of said state information in the body of the claims. And there was none of the statement that put bar on “link state information” to be considered as a “state information” as it was recited in the claims. Therefore, the arguments are traversed. Hence the arguments are not persuasive.
(II) Applicant’s arguments 1: Applicant’s arguments in page 5-6, recites, “The Office Action also alleged Medved describes "the second state information comprising second service availability information indicating the availability of the service through the first router," as recited in claim 1. In particular, the Office Action alleged Medved paragraph [0065] describes these features because the "link delays or load" of router interfaces for routers as described in Medved is equivalent to the "second service information." As similarly described above, Medved paragraph [0065] describes delays or load of a link. The delay of a link or a load of a link is not the same as the availability of a service, as set forth in claim 1. Accordingly, the cited paragraphs of Medved do not describe or suggest "the second state information comprising second service availability information indicating the availability of the service through the first router," as recited in claim 1.”...

(III) Applicant’s arguments 1: Applicant’s arguments in page 6, recites, “In general, Agarwal paragraphs [0038]-[0041] describe a first topology (e.g., DAG 41) and a second, misconfigured topology (e.g., DAG 510). Aggarwal paragraph [0056] describes a node notifying a computing device of any neighbor list changes or preferred/selected parent node changes. While Agarwal states "the corresponding node may notify the computing device of neighbor list or preferred/selected parent change," at best describes a change in topology state information, the change is not between the "first state information comprising first service availability information indicating an availability of a service through the first router and first service topology information" and a "second state information comprising second service availability information indicating the availability of the service through the first router and second service topology information," as recited in claim 1”...
(iii) Examiner’s response 1: The examiner respectfully disagrees. The examiner interpret each claim limitations under the broadest reasonable interpretation (BRI). In reference to the arguments stated above, the examiner did not intend to reject the limitation, “a second topology” using Agarwal, however, said limitation was rejected in view of Medved, see para [0065], However, Medved explicitly does not teach, “responsive to the determination of the at least one change between the first state information and the second state information, publish to a second router of the plurality of routers that is subscribed to the server to receive 2Application Number 16/410,122Response to Final Office Action mailed November 10, 2020changes ....”, Agarwal teaches, responsive to the 
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-12, 14, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal”.
	Regarding claim 1,  Medved discloses: a server comprising one or more processors (fig 1, “ALTO Server 12”, para [0015] and [0029], where, in para [0015], the server comprising a control unit having one or more processors and a topology information base); and 
	a plurality of routers (fig 1, para [0037], includes plurality of routers, such as Router 17 and Internal Routers 8A and 8B); 
	wherein a first router of the plurality of routers  is configured to transmit, to the server,  first state information for the first router (para [0054], where, the link state protocols allows routes to exchange and accumulate “link state information” (Examiner’s Note: The examiner interprets that Link State information may have multiple states e.g., LSA type I informed that state  is the router and LSA type II indicate a network state, further the state could be available or unavailable, as per OSPF standard (UP or  Down), equivalent to “first state information”) and “RR 17” (equivalent to “first router”) transmit as an routing information to the neighbors including the ALTO Server 12, see further, para [0055]-[0057]), the first state information comprising first service availability information indicating an availability of a service  through the first router (para [0054], where, the link state information “describing the various communication links that interconnect routers within the AS 4A. With a typical the link state routing protocol, the routers exchange information related to available interfaces, metrics and other variables associated with network links. This allows a router to construct its own topology or map of the network. Metrics may include, for example, latency, link throughput, “link availability and reliability” (equivalent to “first service available”), path length, load, and communication cost (i.e., price). These metrics are typically expressed as simple integers”), and 
	first service topology information indicating a first network topology for reaching the service via the first router (fig 1, para [0055], where, “the receiving routers may construct and maintain their own “network topologies” (equivalent to “first service topology”) in a routing table (e.g., a link-state database (LSDB)) using the link information exchanged via the LSAs”);  and 
	wherein the one or more processors of the server are configured to determine, at least one change between the first state information and second state information for the first router stored by the server (para [0065], where, ALTO Server 12 may receive update route/message indicating path information regarding various links and path interconnecting router of AS 4A when computing ALTO costs for PID pairs of the intra-AS network map. Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load on router” (equivalent to “change between first state and second state information”) interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A, such as application or other content servers attached to AS 4A in one of prefixes 20);
	the second state information comprising second service availability information indicating the availability of the service through the first router (fig 1,  para [0065], where, “Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load” (equivalent to “second service information”) on router interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A” and these information is being received by the ALTO Server 12 via “RR 17” equivalent to “first router”);  and 
	Medved does not explicitly teach: second service topology information indicating the network topology for reaching the service via the first router
	However, Agarwal in the same field of endeavor teaches: second service topology information indicating the network topology for reaching the service via the first router (Agarwal: fig 4-5, para [0038]-[0041], where, “he two topologies, it can be seen that both DAGs 410 and 510 provide connectivity to all nodes, but the second topology (DAG 510) does not conform to the low-latency objective. As the network administrator can only check connectivity (e.g., using ping) and no latency data is available for conformance check, this issue is very hard to detect since the more optimum path”); 
	responsive to the determination of the at least one change between the first state information and the second state information, publish to a second router of the plurality of routers that is subscribed to the server to receive 2Application Number 16/410,122Response to Final Office Action mailed November 10, 2020changes in the first state information of the first router the at least one change between the first state information and the second state information (Agarwal: para [0056], where, “any time the neighbor list changes (neighbor addition/removal) or else a preferred/selected parent changes, the corresponding node may notify the computing device of this change, such as via an updated reply message 720 (e.g., a topology-change message) sent as a unicast message directly to the computing device. The computing device may validate this change and accept it to update the reference topology”), 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “responsive to the determination of the at least one change between the first state information and the second state information, publish to a second router of the plurality of routers that is subscribed to the server to receive”, taught by Agarwal into Medved in order to compare the current topology to the reference topology to detect anomalies in the current topology.
	Regarding claims 3 and 14, Medved further teaches: The system of claim 1, wherein the one or more processors of the server are configured to store the first state information with  a path tree database of the server (para [0064], where, teaches path tree and para [0069], where, ALTO server 12 may comprise a routing table with which to store routing information), and wherein the first  state information further comprises  a path definition specifying a hierarchical organization of the first router within the path tree database (para [0111]-[0113], where, “AS_PATH lengths as specified by the two or more remote PIDs of the first inter-AS network map”). 
	Regarding claims 6 and 16, Medved further teaches: 5The system of claim 1, wherein the one or more processors of the server are further configured to store the first state information in a volatile datastore of the server such that the volatile datastore does not retain the first state information after the server is restarted (fig 1,  para [0065], where, “Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load” (equivalent to “second service information”) on router interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A” and these information is being received by the ALTO Server 12 via “RR 17” equivalent to “first router”)).  
	Regarding claim 8, Medved further teaches: The system of claim 1, wherein one or more first interfaces of the first  router are configured with one or more first logical groupings of a plurality of logical groupings, each logical grouping of the plurality of logical groupings comprising one or more labels, wherein each label of the one or more labels is associated with a different Layer-3 network,  and wherein service topology information of the first state information comprises a route for one or more second logical groupings of the plurality of logical groupings with which the one or more first interfaces are not configured (para [0051] and para [0090]).  
	Regarding claim 9, Medved further teaches: The system of claim 1, wherein first state information further comprises at least one path metric for a route to the service (para [0007]-[0008], where, the link or path metrics are distance or throughput). 
  	Regarding claims 10 and 17, Medved further teaches: The system of claim 1, wherein the one or more processors of the server are further configured to receive, from the second router, a subscription to the changes in the first state information of the first router (para [0103], where, “ master ALTO server 38B uses inter-PID costs computed from a perspective of an AS from which network traffic will originate. For PID pairs in which both members of the pair are local to a particular one of the inter-AS network maps, master ALTO server 38B uses the inter-PID costs specified in the corresponding inter-AS cost map”).
Regarding claim 11, Medved further teaches: The system of claim 1, wherein the server is comprising a third router of the plurality of routers that is different from the first router and the second router  (fig 1, Internal router “8A and 8B” “equivalent to “third router”, para [0054]).
	Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding service and topology information  processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Medved discloses the memory and the processor.	
	Regarding claims 19 and 20, Medved further teaches: The system of claim 1, wherein the one or more processors are further configured to: determine,  based on the first service availability information and the first service topology information of the first  state information, a route to the service (para [0007], where, “the ALTO server “assembles topology” (equivalent to “first topology”) information representative of the network. Topology information snooped by the ALTO server may include information that describes the intra-AS topology of the AS that includes the receiving ALTO server”); and distribute the route to the second router of the plurality of routers (para [0007], where, “ Based on the routing protocol update messages, the ALTO server assembles topology information representative of the network. Topology information “snooped” equivalent to “distribute” by the ALTO server may include information that describes the intra-AS topology of the AS that includes the receiving ALTO server, as well as information that describes intra-AS topologies of neighboring autonomous systems and of an inter-AS topology of multiple, interconnected autonomous systems”).
	Regarding claim 21, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the .

Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal” further in view of Lakes et al (US 2014/0280919 A1), hereinafter, “Lakes”.
	Regarding claims 2, and 13, neither Medved nor Agarwal explicitly teach, however, Lakes teaches: The system of claim 1, wherein the one or more processors of the server are configured to publish the at least one change between the first state information and the second state information as at least one JavaScript Object Notation (JSON) patch document (Lakes: para [0137], where, “data may be summarized, parsed, etc. For example, consider changing XML into JSON, eliminating extraneous or unnecessary attributes and/or data, etc”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “JSON (JavaScript Object Notation)” taught by Lakes into Medved in order to improve the conversion rates for site owner, e.g., publisher.
	Regarding claim 4, neither Medved nor Agarwal explicitly teach, however, Lakes further teaches: The system of claim 1, wherein the server comprises a first server, and wherein the system further comprises  a second server configured to: receive, from the second router, a request for the first state information for the first router; and transmit, to the first server, a proxy request  for the first state information for the first router (Lakes: fig 11, para [0109], “he user is redirected to the appropriate item in their geographically specific store, or into the default (e.g., US) store if their location doesn't have a unique store front 1403. Examples of 3XX redirects include: 301 Moved Permanently; 302 Found; 303 See Other; 304 Not Modified; 305 Use Proxy; 306 Switch Proxy; 307 Temporary Redirect; and 308 Resume Incomplete”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “JSON (JavaScript Object Notation)” taught by Lakes into Medved in order to improve the conversion rates for site owner, e.g., publisher.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal” further in view of Tung et al (US 2013/0060933 A1), hereinafter, “Tung”.
	Regarding claim 7, neither Medved nor Agarwal explicitly teach, however, Tung teaches: The system of claim 1, wherein the first  state information further comprises a Service Level Agreement (SLA) requirement for the service and an indication of whether or not the service is within the SLA requirement (Tung: para [0029], where, “The CSMS 102 determines when the state information indicates that the SLA requirement is at risk (128) of noncompliance, and in response, the CSMS 102 dynamically adjusts (130) the SLA rule 120 to increase expectation of compliance of the SLA requirement”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “SLA requirements” taught by Tung into Medved in order to measure the service quality and service response.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461